Citation Nr: 1040362	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-32 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  This rating action granted service 
connection for PTSD and assigned a 30 percent disability rating.  
The effective date was determined to be September 14, 2007.  The 
Veteran was notified of this action and he subsequently appealed 
claiming that his disability should be assigned a higher rating.

The record indicates that a VA health care provider suggested in 
June 2008 that the Veteran is unable to obtain and maintain 
gainful employment as a result of the Veteran's service-connected 
disabilities.  This issue has not been developed or adjudicated 
by the RO, and as such, it is not before the Board on appeal.  
The issue is, however, referred back to the RO so that additional 
action may be accomplished.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
deficiencies in most areas due to symptoms such as flashbacks, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, paranoia, anxiety, suicidal thoughts, auditory 
hallucinations, spatial disorientation, anger outbursts, 
irritability, depression, sleeplessness, and Global Assessment of 
Functioning (GAF) scores ranging from 45 to 55; it is not 
manifested by total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but no 
higher, for the Veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, once service connection was granted there was no further 
duty to notify.

Moreover, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran 
proceeding with this issue given the favorable nature of the 
Board's decision.

The duty to assist has been met as the RO obtained VA medical 
records and VA examinations.  The medical information of record 
is adequate as the examinations were based on a consideration of 
the medical history, mental status examinations and as the 
disability was described in sufficient detail so the Board can 
render an informed decision.  There is an indication in a July 
2007 medical record that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  However, as 
there is no indication from the Veteran or otherwise that SSA has 
records relevant to this claim, there was no duty to obtain SSA 
records.  
 
Disability evaluations are determined by evaluating the extent to 
which the appellant's service-connected disabilities affect the 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2010) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2010) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2010) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

With respect to the issue before the Board, the appeal stems from 
a disagreement with an evaluation assigned in connection with the 
original grant of service connection, and as such, the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA 
must determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged rating."  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

The Veteran's psychiatric condition [posttraumatic stress 
disorder or PTSD] has been rated pursuant to the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 
(2010) establishes a general rating formula for mental disorders.  
The formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, or recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating, a 70 percent rating, may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

The highest, or 100 percent schedular evaluation, contemplates 
total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (2010).

In determining whether an increased evaluation is warranted, the 
VA must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case an increased rating must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2010).

The RO has obtained the Veteran's post-service medical treatment 
records and said records have been included in the claims folder 
for review.  Of particular importance are the following 
annotations concerning the Veteran's social life, his family 
dynamics, and the symptoms and manifestations produced by his 
psychiatric disorder.  

During an April 2007 VA mental health consult, the Veteran 
reported that he was currently married and had been divorced 
twice previously.  He indicated that he had fathered nine 
children, and he described his current marriage as "rocky" 
because of his irritability.  

In July 2007, the Veteran reported the following symptoms and 
manifestations that he believed were produced by this service-
connected psychiatric disorder:

(1)  symptoms of depression;
(2)  recurrent intrusive recollections; 
(3)  persistent distressing dreams; 
(4)  repeated instances of déjà vous; 
(5)  intense psychological distress at 
exposure to internal or external cues; 
(6)  physiological reactions on his 
exposure to internal or external cues; 
(7)  the avoidance of thoughts, feelings, 
people, places, and activities;
(8)  diminished interest in general;
(9)  a feeling of detachment and 
estrangement;
(10)  a sense of a foreshortened future;
(11)  insomnia;
(12)  irritability;
(13)  difficulty in concentrating;
(14)  hypervigilance;
(15)  an exaggerated startle response;
(16)  the suffering of panic attacks; and,
(17)  road rage.

The mental status examination revealed that his affect was 
constricted while his mood was anxious and dysphoric.  He 
admitted being verbally abusive to his wife but denied physical 
abuse.  He was not thought to be a significant risk to himself or 
others.  A Global Assessment of Functioning (GAF) score was 
determined to be 50.  

When seen by a VA psychiatrist in August 2007, the Veteran had a 
restricted affect and depressed mood with a circumstantial 
thought process and mild paranoia.  Yet, his impulse control and 
memory were intact.  The diagnosis was major depression with 
psychotic features and the assigned GAF was 45.  That same month 
the Veteran reported that he had nightmares two times per week 
and insomnia.  His affect was somewhat constricted and his mood 
was anxious and dysphoric.  The diagnoses were PTSD and anxiety 
disorder NOS and the assigned GAF was 55.

A VA mental health clinic note dated in September 2007 reflects 
that the Veteran slept about four hours per night and had bad 
dreams about four times a month; his mood was anxious, depressed 
and irritable; he had fleeting suicidal thoughts twice a week but 
no plans or intent; no homicidal thoughts; affect was congruent 
and appropriate for the topic with full range; mood was anxious 
and dysphoric; memory was intact; thought processes were logical, 
sequential and goal-directed; visual and/or tactile 
hallucinations were denied but he heard voices of people choking; 
and his insight and judgment were good.  The examiner reported 
that he had no current suicidal or homicidal thoughts and did not 
appear to be a risk for acting out violently.  The GAF assigned 
was 55.  

An October 2007 VA psychiatry note indicates that the Veteran had 
adequate hygiene; normal rate, volume and prosody of speech; 
relevant, coherent and logical thought process; depressed mood; 
restricted affect; normal thought content; normal orientation; 
normal recent and remote memory; normal attention span and 
concentration; and fair insight and judgment.  The assigned GAF 
was 50.  

A VA psychiatry note dated in November 2007 indicates that the 
Veteran heard noises and the sound of people talking at night but 
there was never anyone around when he went to check.  He could 
not watch movies or reports on the wars because he would become 
anxious, agitated and aggressive.  He experienced nightmares of 
combat in Korea.  He had very few friends and avoided people as 
much as possible.  He had frequent bouts of depression when 
questioned about the purpose of living.  Mental status 
examination revealed that the Veteran was fairly anxious and 
uncomfortable.  There were no inappropriate or peculiar behaviors 
present.  He was fully oriented in time, place and person.  
Speech was of a normal tone, rate and rhythm.  Mood was dysphoric 
and affect was congruent with the mood.  Auditory hallucinations 
had been reported.  Thought processes were normal, coherent and 
goal directed without loose associations or tangential thinking.  
There was no delusional or obsessive thinking present.  No 
suicidal, homicidal or violent thoughts were expressed.  Insight, 
judgment and memory were good.  There was no significant risk of 
self harm.  The GAF score assigned was 55.  

In conjunction with his claim for benefits, the Veteran underwent 
a VA Psychiatric Exam in March 2008.  Prior to the exam, the 
Veteran told the examiner that he was attending therapy and that 
overall he felt that the therapy was helping him.  He also said 
that the therapy sometimes caused him to experience more 
flashbacks.  It was further noted that the Veteran was taking 
pharmacological medications to treat his depression and anxiety.  
He further reported that he was living with his third wife but 
that while he and his wife lived together in the same house, they 
really lived apart.  He complained of anger outbursts, 
flashbacks, and depression.  It was further reported that the 
Veteran did not have social contacts and did not like being 
around others.  Also noted by the examiner were the Veteran's 
complaints involving nightmares, intrusive thoughts, and 
sleeplessness.  

During the examination, it was reported that the Veteran was 
anxious and had some loss of train-of-thought.  Affect was 
constricted, his mood was anxious and dysphoric, he was oriented 
times three, his thought process was determined to be 
unremarkable, and he suffered no delusions.  Regarding his 
judgment, the examiner indicated that the Veteran understood the 
outcome of behavior.  Nevertheless, he also had sleep impairment 
with frequent nightmares and intrusive thoughts and difficulty in 
initiation as well as duration mostly about four hours.  Auditory 
hallucinations were reported but it was concluded that the 
Veteran was not behaving inappropriately.  His thought content 
was noted to involve preoccupation with one or two topics along 
with paranoid ideation.  Obsessive and ritualistic behavior was 
indicated, as were suicidal thoughts, but he was not experiencing 
panic attacks or homicidal thoughts.  His impulse control was 
poor but he had no episodes of violence.  He was noted to have 
low frustration with anger outbursts which resulted in living in 
separate parts of the house - away from his wife and anyone else 
who might be in the home.  Long-term and short-term memory losses 
were not noted.  A GAF score of 48 was assigned.  

The examiner further reported that the Veteran had retired in 
1985 as a result of a shoulder injury.  The examiner found that 
the Veteran was not totally disabled, although PTSD signs and 
symptoms did result in deficiencies in judgment, a preoccupation 
with traumatic events, paranoid ideas, distrust, strained family 
relations, and moodiness which was expressed by depression, 
anger, and anxiety.    

A June 2008 VA mental health clinic note indicated that the 
veteran continued to report social isolation.  The examiner 
indicated that although the Veteran was suspicious of others, he 
did not express delusions.  The opinion was that he was not 
suitable for employment then or in the foreseeable future given 
his marked suspiciousness, social isolation, declining health and 
hyper startle response, coupled with the fact that he has not 
worked since 1984.  The GAF assigned was 50.  

Another psychiatric examination was accomplished in July 2009.  
The Veteran complained of depression and some difficulty in 
concentrating.  He indicated that he had a good relationship with 
his children and grandchildren.  He denied homicidal and suicidal 
ideations.  He reported that he had "very few" friends but 
would not provide a specific estimate.  He had no history of 
violence or of assaulting others.  The examiner reported that the 
Veteran had a short attention span and memory problems.  Also 
reported was sleeplessness, nightmares, and increased 
irritability.  There was no evidence of psychoses or 
hallucinations.  The Veteran's affect was full and he indicated 
with respect to mood that he felt all right.  Speech was 
unremarkable, spontaneous, clear and coherent.  He was oriented 
times three, and his thought processes, along with the content 
thereof, were unremarkable.  With respect to judgment, it was 
noted that he understood the outcome of his behavior and 
regarding insight, he partially understood that he had a problem.  
The Veteran did not exhibit inappropriate behavior or obsessive 
or ritualistic behavior.  The Veteran did not experience panic 
attacks, he had fair impulse control without episodes of 
violence, and still maintained good personal hygiene.  His recent 
memory was determined to be mildly impaired.  The examiner 
assessed the symptoms of sleep impairment, irritability/anger, 
concentration, and startle response as mild.  The examiner 
further reported that as a result of the Veteran's increased 
isolation, the Veteran was finding it more difficult to be around 
others.  Additional manifestations of PTSD were also noted in the 
examination report - hypervigilance, anger, detachment from 
others including family members, and memory loss.  A diagnosis of 
PTSD was given.  An overall GAF score of 55 was assigned.  It was 
again noted that the Veteran retired in 1984 due to a right 
shoulder injury.  The examiner opined that there was not total 
impairment or deficiencies in the areas of judgment, thinking, 
family relations, work, mood, or school.  There was reduced 
reliability and productivity though as evidenced by his social 
withdrawal and irritability with his wife.  

A VA outpatient treatment record dated in August 2009 noted that 
the Veteran took his wife to the airport and could not recall 
what happened but he was driving around for five days.  He could 
not find his way home.  He did not sleep or shower during those 
days.  In other words, the record seemed to indicate that the 
Veteran had impaired spatial orientation.  The GAF assigned was 
47.  

As noted, the Veteran's VA medical treatment records have been 
obtained and included in the claims folder for review.  These 
records stem from 2007 to 2009.  These records generally show 
participation by the Veteran in group and one-on-one therapy.  
These same records suggest, as reported above, that when the 
Veteran has sought treatment at his local VA Medical Center 
(VAMC), that treatment has been for psychiatric symptoms and 
manifestations.  

The medical evidence shows assignment of GAF scores ranging from 
45 to 55, with a good number of the scores ranging from 45 to 50.  
A GAF score of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
Score of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Finally, a GAF Score of 41 to 50 contemplates serious 
systems (e.g., suicidal ideation severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the appellant's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

In evaluating the Veteran's disability, the Board is mindful that 
when it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 (2010), which requires that reasonable doubt be 
resolved in the appellant's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the 
appellant had been diagnosed with PTSD and various personality 
disorders and there was no medical evidence in the record 
separating the effects of the service-connected disability from 
the nonservice-connected disorders.  Id. at 182.  The Board finds 
this case is not distinguishable from Mittleider in that the 
medical evidence of record does not distinguish the symptoms that 
have been produced by the Veteran's PTSD and the other 
psychiatric manifestations that may be attributable to a 
nonservice-connected disorder.  Accordingly, all psychiatric 
signs and symptoms will be considered herein.  

Upon reviewing the record, it is the conclusion of the Board that 
the evidence does support an evaluation of 70 percent, but no 
higher, for PTSD. The evidence shows that the appellant has 
depression, anger-management problems, sleep deprivation, 
hypervigilance, nightmares, and irritability.  The Veteran has a 
strained relationship with his wife and reports no social contact 
with others (except his therapy group).  The record further 
indicates that the Veteran suffers at least some, if minimal, 
memory loss and his spatial awareness has diminished.  He also 
has flashbacks, depression, insomnia, irritability, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
panic attacks, road rage, intrusive thoughts, paranoia, 
restricted/constricted affect, anxiety, suicidal thoughts but no 
plan, auditory hallucinations, and anger outbursts.  In addition, 
a number of GAF scores have been in the 45 to 50 range indicating 
serious symptoms.  

Although the entire record is not without a measure of ambiguity, 
the Board concludes that the totality of the evidence in the file 
appears to be at least in approximate balance.  It is the 
conclusion of the Board that the Veteran's overall disability 
picture indicates that a 70 percent evaluation, but no higher, 
should be assigned for PTSD from the date in which the Veteran 
submitted his claim.  38 C.F.R. § 4.7 (2010).  Hence, the 
Veteran's claim is granted.

However, it is also the conclusion that the evidence does not 
support an evaluation in excess of 70 percent.  The Veteran's 
PTSD is not productive of total occupational and social 
impairment.  The Veteran does not have gross impairment in 
thought processes or communication.  While he was noted on one 
occasion to have a circumstantial thought process, the remainder 
of the evidence shows that he does not have gross impairment in 
thought process.  In addition, no deficits have been noted with 
respect to the appellant's speech and communication skills.  The 
Veteran does not suffer from persistent delusions.  While he does 
have auditory hallucinations, this symptom alone is insufficient 
to show total occupational and social impairment.  His behavior 
is not grossly inappropriate.  The appellant does not report nor 
is he assessed as being in persistent danger of hurting himself 
or others.  It was noted that he is verbally abusive to his wife 
and that he had thoughts of suicide but he did not appear to be 
at risk for acting out violently or significantly at risk of 
self-harm.  He is able to perform activities of daily living, 
including maintenance of minimal personal hygiene.  The Veteran 
is oriented to time and place.  While the Veteran has some memory 
impairment, he does not have memory loss for the names of close 
relatives, own occupation, or own name.  None of the various VA 
health care providers who have provided treatment to the Veteran 
or who have examined him in conjunction with this claim have 
concluded that he has total occupational and social impairment 
due to PTSD.  In fact, two VA examiners opined that he was not 
totally disabled.  

Moreover, while the appellant does have a strained marital 
relationship and reports that he does not socialize, he also 
reported that he has a good relationship with his children and 
grandchildren.  Accordingly, total social impairment is not 
shown.  While the medical evidence hints that the Veteran's PTSD 
may inhibit his ability to obtain and maintain gainful 
employment, those same records suggest that other service-
connected and nonservice-connected disabilities may be effecting 
whether the Veteran may work.  Additionally, as previously noted, 
none of the records show that the Veteran is totally socially 
impaired.  Accordingly, the Board concludes that the criteria for 
a 100 percent rating are not met.  

Additionally, the Board has considered whether it is appropriate 
to assigned "staged ratings,"" in accordance with Fenderson, 
supra.  However, the Board finds that the medical evidence 
demonstrates more consistently and throughout the appeal that the 
Veteran meets the criteria for a 70 percent rating from the date 
of his claim.  However, at no point in time is it shown that 
there is total occupational and social impairment such that a 
total rating should be assigned for some distinct period of time.  
Therefore, the assignment of staged evaluations in this case is 
not necessary.  

The Board has also considered whether the appellant is entitled 
to an extraschedular evaluation for his psychiatric disorder.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to 
include such factors as marked interference with employment or 
frequent periods of hospitalization as to render impracticable 
the application of the regular schedular standards.  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the psychiatric disorder 
is inadequate.  A comparison between the level of severity and 
symptomatology of the appellant's disability with the established 
criteria found in the rating schedule for mental disorders shows 
that the rating criteria reasonably describes the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his mental disorder.  Indeed, it does not 
appear from the record that he has been hospitalized for this 
condition during the period of time that is covered by this 
claim.  Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the Veteran's service-
connected PTSD.  The Veteran's signs and symptoms fit within the 
criteria for a 70 percent rating.  Moreover, the Veteran has not 
worked since 1984 and reported that he stopped working due to a 
shoulder injury.  There is nothing in the record which suggests 
that the service-connected disability, solely, has markedly 
impacted his ability to perform a job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected PTSD on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2010) is not warranted.


ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted, 
from the date of the appellant's original claim for benefits, 
subject to the regulations governing the disbursement of monetary 
benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


